Title: To George Washington from Richard Varick, 4 December 1783
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            New York Decr 4th 1783.
                        
                        I have just compleated the Copies of the first Drafts of all the Indexes of the
                            last seven Volumes to the 1st Octr last & have so drafted them that the remainder of the Letters now on Hand
                            & which may be written before a Close of Your Excellency’s Military Career, can conveniently be added. When the
                            Volumes are all compleated the Indexes are to be transcribed (by such Person as Your Excellency shall think proper to
                            confide the Business to) in strict alphabetical Order & then copied in the Volumes. 
                        These Indexes can, at this Time, not be finished, as it is uncertain What Letters may be added to each
                            Volume.
                        The Original Letters, as well as Copies, I have folded, sorted & properly endorsed & packed
                            up in several Bundles. The Copies are marked with the Title & Number of the Volumes in which they are to be
                            recorded so that the future Recording Officer will find little Difficulty in Arranging them. If the lost Letters which were addressed to me do come into my Hands, I will assort them & forward them to Your
                            Excellency by the first safe Conveyance.
                        I have left a Copy of a List in each Set of Records with the papers, to shew in What Manner I made my Lists
                            & in what order I arranged them for Recording.
                        I mentioned to Your Excellency yesterday that Colo. Trumbull & Myself had omitted marking some
                            Papers. They are contained in Trunk No. I & are 1st the Letters from Committees of Congress’
                            Individual Members, American Ministers at foreign Courts & Copies of Papers of the Committes of
                            Cooperation, incorporated & to be marked A & B—2nd Letters from Robert Morris
                            & Robert R. Livingston Esquires incorporated & to be marked A.C.
                        My Accounts are not yet perfectly closed, but will be so the Moment I can see Mr Taylor, to whom I am still
                            indebted in a small Ballance, which I shall be ready to pay him at Sight; When this is done I will transmit my Account
                            with Duplicates of my Vouchers to the proper Officer at Philadelphia thro Mr Pierce or some other suitable person to
                            settle the same in my behalf.
                        As I am  of the Commutation, I shall be happy if Mr Morris will be so obliging as to
                            discharge such Ballance as shall appear due to me.
                        I shall be very happy if your Excellency will favor me with the Certificate I requested in the day preceding
                            your Departure from Newburgh. I beg my most respectful Compliments to Mrs Washington And have the Honor to subscribe
                            Myself with every Sentiment of Affectn & Attachmt
                        Your Excellencys Most Obedt & very Hble Servt
                        
                            Richd Varick.
                        
                    